HEMINGWAY, Senior Judge
(concurring in the result):
I agree with the reasoning and results reached in parts I, II, and III of the principal opinion. While I concur in the result reached in part IY of Judge Miller’s opinion, I would consider the affidavit submitted by appellate defense counsel but find that there has been no demonstration of improper command influence. I agree with the Drafters’ Analysis of Rule 606(b) that “use of superior rank or grade by one member of a court to sway other members would constitute unlawful command influence for purposes of this Rule...” However, in this ease the president of the court merely called for a vote at a time when, as the court member’s affidavit admits, the majority of the members were ready to vote. The affidavit does not suggest that any improper command influence was injected in the deliberations. Judge Miller expresses a fear that some legal poltergeist will threaten the underpinnings of the jury system if we consider affidavits such as the one submitted in this case. I perceive no such danger.